       Case 4:20-cv-00787-BRW-BD Document 6 Filed 06/26/20 Page 1 of 2



                   IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                             CENTRAL DIVISION

DAVID LEE TIDWELL,                                                           PLAINTIFF
ADC #141699

V.                          CASE NO. 4:20-CV-787-BRW-BD

JAMES GIBSON, et al.                                                      DEFENDANTS
                                         ORDER

       David Lee Tidwell, an Arkansas Department of Correction inmate, filed this civil

rights lawsuit without the help of a lawyer under 42 U.S.C. § 1983. (Doc. No. 2) Mr.

Tidwell claims that Defendants were deliberately indifferent to his serious medical needs.

For screening purposes, he has stated a deliberate-indifference claim against each of the

Defendants, and his motion for service (Doc. No. 4) is GRANTED.

       The Clerk of Court is directed to prepare summonses for the Defendants. The

Marshal is directed to serve the Defendants with summonses and copies of the complaint,

with any attachments (Doc. No. 2), without requiring prepayment of fees and costs or

security. Service for Defendants Gibson, Medders, and Griffin should be effected through

the Arkansas Department of Correction Compliance Division, P.O. Box 20550, Pine

Bluff, Arkansas 71612. Service for Defendants Smith, Kerstein, Bland, and Jones should

be through counsel for ADC’s medical provider, Humphries, Odum and Eubanks, 1901

South Broadway Street, Little Rock, Arkansas 72206.

       IT IS SO ORDRED, this 26th day of June, 2020.


                                          ___________________________________
                                          UNITED STATES MAGISTRATE JUDGE
Case 4:20-cv-00787-BRW-BD Document 6 Filed 06/26/20 Page 2 of 2




                              2
